             Case 21-32351 Document 195 Filed in TXSB on 07/27/21 Page 1 of 4




                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE SOUTHERN DISTRICT OF TEXAS
                                        HOUSTON DIVISION

    In re:                                                              CHAPTER 11

    LIMETREE BAY SERVICES, LLC, et al.,1                                CASE NO.: 21-32351

                  Debtors.                                              Jointly Administered


           DECLARATION OF MARK SHAPIRO IN SUPPORT OF
 DEBTORS’ EMERGENCY MOTION FOR ENTRY OF ORDER: (I) ESTABLISHING
BIDDING AND SALE PROCEDURES; (II) APPROVING THE SALE OF ASSETS; AND
                   (III) GRANTING RELATED RELIEF

             I, Mark Shapiro, declare as follows:

             1.      I am a Senior Managing Director for GlassRatner Advisory & Capital Group LLC,

d/b/a B. Riley Advisory Services (“B. Riley” or the “CRO”). On or about June 17, 2021, Limetree

Bay Services, LLC, Limetree Bay Refining Holdings, LLC, Limetree Bay Refining Holdings II,

LLC, Limetree Bay Refining, LLC, Limetree Bay Refining Operating, LLC, and Limetree Bay

Refining Marketing, LLC (collectively, the “Debtors”) retained B. Riley as chief restructuring

officer. I am the principal representative of B. Riley in its capacity as CRO.

             2.      I am a duly authorized representative of the Debtors for purposes of executing any

and all documents in connection with the above-captioned chapter 11 cases (collectively, the

“Chapter 11 Cases”) and representing the Debtors in the course of these Chapter 11 Cases and

any related proceedings. I am authorized to submit this Declaration in support of the Debtors’

Emergency Motion for Entry of Order: (I) Establishing Bidding and Sale Procedures;




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC (1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.




4851-0258-2259.1
          Case 21-32351 Document 195 Filed in TXSB on 07/27/21 Page 2 of 4




(II) Approving the Sale of Assets; and (III) Granting Related Relief [Docket No. 191] (the

“Bidding Procedures Motion”). Except as otherwise defined herein, all capitalized terms shall

have the meanings ascribed to them in the Bidding Procedures Motion.

         3.        I am familiar with the Debtors’ businesses, day-to-day operations, and financial

affairs. Except as otherwise indicated, the facts set forth in this Declaration are based upon my

personal knowledge, my review of relevant documents and records created and maintained by the

Debtors in the ordinary course of business, information provided to me by employees and

consultants working under my supervision with personal knowledge of the veracity of such

information, and/or my opinion based on experience, knowledge, and information concerning the

Debtors’ operations and financial condition. If called upon to testify, I could and would testify

competently to the facts set forth in this Declaration.

         4.        I have reviewed the Bidding Procedures Motion and believe all the facts stated

therein to be true and accurate, to the best of my knowledge, information and belief.

         5.        The Bidding Procedures are detailed in the Bidding Procedures Motion and

Appendix A to the proposed Bidding Procedures Order, which is attached to the Bidding

Procedures Motion as Exhibit A.

         6.        The Debtors developed the Bidding Procedures, with the assistance of advisors and

in consultation with the DIP Agent and the Prepetition Secured Parties, with the intention of

maximizing the value of the Assets for the benefit of the Estates and their creditors through an

efficient and streamlined sale process, while complying with the terms of the Interim DIP Order,

the DIP Loan Documents, and applicable rules and law.

         7.        I believe that the proposed Bidding Procedures and a sale of all or substantially all

Assets of the Debtors, pursuant to the Bidding Procedures, are support by the sound business



                                                     2
4851-0258-2259.1
          Case 21-32351 Document 195 Filed in TXSB on 07/27/21 Page 3 of 4




judgement of the Debtors and serve the best interests of the Estates and their creditors. Under the

Interim DIP Order, the Debtors must consummate a sale of all or substantially all of the Debtors’

Assets within one hundred twenty (120) days after the Petition Date. I believe the Bidding

Procedures provide a framework for a fair and orderly marketing and sale of the Assets and ensure

the participation of bona fide bidders with the ability and desire to consummate a proposed

transaction, while providing the necessary flexibility to maximize the opportunities and offers

available to the Debtors, including the ability to entertain cash offers and credit bids for all Assets

of the Debtors as well as only certain Assets of the Debtors (i.e., Piecemeal Bids). Moreover, I

believe that the Assumption and Assignment Procedures provide fair and reasonable procedures

for the identification of Executory Contracts subject to any potential sale and any Winning Bid(s),

an opportunity to object to the proposed assumption and/or assignment of any Executory

Contracts, including the amount of any proposed cure payment(s), and the resolution of any

disputes pertaining to the assumption and assignment of any Executory Contracts—while

balancing such protections against the need to maintain an expedited timeline for consummation

of a Sale under the Interim DIP Order and DIP Loan Documents. Additionally, the Bidding

Procedures were designed in an effort to prevent collusion among Potential Bidders, by, among

other things, requiring each Potential Bidder to execute a Confidentiality Agreement and requiring

each Qualified Bidder participating in the Auction to confirm that it has not engaged in any

collusion with respect to the bidding or the Sale.

         8.        Based on the foregoing, and for the reasons stated in the Motion, I believe that the

Bidding Procedures and proposed Sale following an Auction and Sale Hearing are supported by

the sound business judgment of the Debtors and serve the best interests of the Estates and their

respective creditors, and that the relief requested in the Motion is justified.



                                                    3
4851-0258-2259.1
          Case 21-32351 Document 195 Filed in TXSB on 07/27/21 Page 4 of 4




         9.        I believe emergency consideration of the Motion is warranted under the

circumstances presented due to the limited time in which to market and solicit offers for the

acquisition of the Assets of the Debtors under the milestones set for any Sale under the terms of

the DIP Loan Documents, as approved in the Interim DIP Order.

         I declare under penalty of perjury that the foregoing is true and correct according to the

best of my knowledge, information and belief.


         Dated: July 27, 2021                         __/s/ Mark Shapiro__

                                                      Mark Shapiro, CRO




                                                 4
4851-0258-2259.1
